Citation Nr: 1518836	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-34 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by ulcers.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of shrapnel injury to the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1969, with subsequent service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).

A July 2014 rating decision granted the Veteran service connection for posttraumatic stress disorder.  Therefore, that issue is not before the Board.

The issue of service connection for residuals of shrapnel injury to the back (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 2010 rating decision denied the Veteran service connection for ulcer disease based essentially on a finding that such disease was not shown to be related to his service. 

2.  Evidence received since the September 2010 rating decision does not tend to show that the Veteran's ulcer disease is related to his service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for ulcer disease; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed September 2010 rating decision denied the Veteran service connection for residuals of shrapnel injury to the back based essentially on a finding that there was no evidence of a shrapnel injury in service.

4.  Evidence received since the September 2010 rating decision suggests that the Veteran sustained a shrapnel injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of shrapnel injury to the back, and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for an ulcer disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

2.  New and material evidence has been received, and the claim of service connection for residuals of shrapnel injuries to the back may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He was also provided the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO did not arrange for a VA examination or secure a medical opinion with respect to the claim pertaining to ulcer disease.  However, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).   

Ulcer Disease

A September 2010 rating decision denied the Veteran service connection for an ulcer disease based essentially on a finding that such disease was not shown to be related to his service.  He did not file a notice of disagreement with the decision or submit new evidence in the following year, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the September 2010 rating decision included the Veteran's STRs which are silent for complaints, treatment, or diagnosis of ulcer disease (or any stomach disability), and postservice treatment records, which included an April 1986 record noting he reported possible exposure to toxic ground chemicals and drinking contaminated water, a June 1986 upper gastrointestinal X-ray showing peptic ulcer disease, and a February 1987 record noting that he has had peptic disease since 1981.

Evidence received since the September 2010 rating decision includes a May 2012 statement from the Veteran indicating that approximately one year after his discharge from the military, he began experiencing stomach problems.  He stated that in the mid-1980s, he received treatment for his stomach problems and it was discovered that he had the "H-pylori bug", which he contends he acquired in Vietnam from drinking water and eating local food.  He also submitted a statement in February 2013 indicating that he acquired H. Pylori virus drinking water from the Mekong River, and an article relating that helicobacter pylori bacterium causes chronic inflammation of the inner lining of the stomach in humans and is the most common cause of ulcers worldwide.  It is not in dispute that H. Pylori bacteria are a common cause of ulcers; there the article relating ulcer disease to such bacteria is not material evidence.  His allegations that he acquired "the H-pylori bug" from drinking water and eating native foods in Vietnam were previously made, and are not new..

Further evidence received since the September 2010 rating decision includes additional postservice treatment records showing an assessment of an active duodenal ulcer in February 1992 and an assessment of chronic ulcer disease in March 1994.  Further records indicate evidence of an ulcer in July 1987 and a notation the Veteran had no stomach problems when he left service in 1969, but that he later began drinking heavily (after losing his job) and shortly thereafter developed an ulcer.  A September 1993 record notes that a 1992 EGD was negative for helicobacter.  An August 1995 pathology report notes a history of a duodenal ulcer and evidence of H. Pylori antibodies.  Also of record is a statement from the Veteran's private physician indicating that a biopsy did not show helicobacter so it is unlikely this entity causes his ulcer.  All this evidence continues to show that the Veteran has ulcer disease and (which may have been caused by H. Pylori bacteria); however, it does not shows that the disease is related to his service/was acquired therein.  [Notably, his private physician submitted a statement indicating that it is unlikely helicobacter pylori criteria caused his ulcer.]  Therefore, this additional evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for ulcer disease or raise a reasonable possibility of substantiating such claim.  

Accordingly, the Board finds that even under the "low threshold" standard [for reopening] endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010) is not met, and that the claim of service connection for ulcer disease may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Residuals of Shrapnel Injury to the Back

A September 2010 rating decision denied the Veteran service connection for residuals of shrapnel injury to the back based essentially on a finding that there was no evidence of a shrapnel injury in service.  He did not file a notice of disagreement with the decision or submit new evidence in the following year, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the September 2010 rating decision included the Veteran's STRs which are silent for complaints of, or treatment for, a shrapnel injury, and postservice private treatment records indicating that he had a cyst on his back removed in 2002.  Also of record was a buddy statement, dated in March 2010, indicating that he was assigned to the same unit as the Veteran and that on one occasion in March 1969, there was a rocket attack that knocked the Veteran to the ground.  The buddy stated that he saw that the Veteran had shrapnel in his back.

Evidence received since the September 2010 rating decision includes additional postservice treatment records which show that in January 1999, the Veteran had a lesion removed from his neck, and in March 1999, he had a sebaceous cyst removed from his upper back.  Also added to the record were photographs of the Veteran's back showing scars and a statement from his executive officer, dated in April 2012, indicating that the Veteran was wounded in a rocket attack in March 1969.  This evidence pertains to the previously unestablished fact necessary to substantiate the claim of service connection for residuals of shrapnel injury to the back, and as it shows that there was an etiological factor in service for the Veteran's current scar(s) raises a reasonably possibility of substantiating the claim.  The Board notes that at the time of the September 2010 rating decision there was evidence supporting that the Veteran sustained a shrapnel injury in service; the new statement by the Veteran's Executive Officer describing such injury combines with the evidence previously of record to corroborate the Veteran's report by the Veteran's Executive Officer he sustained such injury.  

Accordingly, particularly in light of the "low threshold" standard for reopening, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for residuals of shrapnel injury to the back may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for ulcer disease is denied.

The appeal to reopen a claim of service connection for residuals of shrapnel injury to the back is granted.


REMAND

The Veteran contends that he has residuals (i.e., scars) from shrapnel injuries to the back in service.  Specifically, he contends that he was injured by shrapnel when a B-40 rocket exploded near him.  As was noted above, the Veteran's Executive Officer has provided a statement indicating that the Veteran sustained a shrapnel wound injury in service (and such injury may be deemed corroborated).  Photographs submitted by the Veteran show he has scars on his back and neck.  He has not been afforded a VA examination to determine the etiology of the scars.  As that is a medical question, a VA examination to secure a medical advisory opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the record complete updated (to the present) records of all VA or private evaluations or treatment the Veteran has received for back scars.  He must assist in this matter by identifying all providers and submitting releases for VA to secure records from any private providers.

2.  The RO should then arrange for an examination of the Veteran by an appropriate physician to determine the nature and likely etiology of the Veteran's back scars.  The examiner must review the entire record in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's back scars.  Specifically, is any at least as likely as not (a 50% or greater probability) related to his service, as due to a shrapnel injury therein? 

The examiner must include rationale with the opinion. Assuming that the Veteran indeed sustained a shrapnel injury in service, and noting that he also underwent removal of a sebaceous cyst following service, the examiner should indicate whether the scar(s) currently found are characteristic of a shrapnel injury, or more consistent with another etiological factor.  The examiner should cite to the clinical data that support the conclusion reached.  

3.  The RO should thereafter review the record and readjudicate (de novo) the claim of service connection for residuals of shrapnel injury to the back.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


